DENY; and Opinion Filed September 19, 2013.




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01249-CV

            IN RE PROGRESSIVE WASTE SOLUTIONS OF TX, INC.; IESI
            CORPORATION AND HOWARD LEE FRANKLIN, JR., Relators

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-05442-D

                            MEMORANDUM OPINION
                         Before Justices Moseley, Bridges, and Lewis
                                  Opinion by Justice Lewis
       Relators contend the trial judge erred in granting a motion for new trial. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relators have not shown they are entitled to the relief requested.   See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




                                                 /David Lewis/
                                                 DAVID LEWIS
                                                 JUSTICE

131249F.P05